Citation Nr: 0426514	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  97-23 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for colitis/duodentitis.

2.  Entitlement to service connection for migratory 
rheumatoid arthritis, claimed as due to, or as a consequence 
of, colitis.

3. Entitlement to service connection for cervical 
spondylosis, claimed as due to, or as a consequence of, 
colitis.

4. Entitlement to service connection for loss of spinal bone 
mass, claimed as due to, or as a consequence of, colitis.

5. Entitlement to service connection for left eye cataract, 
claimed as due to, or as a consequence of, colitis.

6. Entitlement to service connection for nerve deterioration 
in both arms, claimed as due to, or as a consequence of, 
colitis.

7. Entitlement to service connection for necrosis of the 
elbow, claimed as due to, or as a consequence of, colitis.

8. Entitlement to service connection for a cardiac 
disability, claimed as due to, or as a consequence of, 
colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1957 to 
September 1959.

The present case, as it concerns the claim for service 
connection for colitis/ duodentitis (hereinafter, colitis), 
arises from a January 1996 rating action.  The remaining 
claims on appeal arise from a June 1997 rating action.  In 
October 1998, the veteran appeared before the undersigned 
Veterans Law Judge at a hearing conducted in Washington, DC.  
In April 1999, the Board of Veterans' Appeals (Board) denied 
the veteran's claims of entitlement to service connection for 
a neurocirculatory disorder and benign prostatic hypertrophy, 
and remanded his remaining claims to the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, for further evidentiary development.

In addition to the foregoing, it is noted that, at the 
hearing conducted by the undersigned, the veteran requested 
that his claims concerning service connection for 
disabilities claimed as secondary to colitis be held in 
abeyance, pending the resolution of his claim for service 
connection for colitis.  As set forth in the April 1999 
remand, additional development was necessary with respect to 
the veteran's claim for service connection for colitis.  
Since a favorable decision with respect to that claim could 
have a significant impact on the resolution of the claims for 
benefits due to disability secondary to colitis, the Board 
considers all of these claims to be inextricably intertwined.  
Accordingly, the Board will continue to defer its 
consideration of the secondary-service-connection claims 
pending the final resolution of the underlying direct-
service-connection claim for colitis.

Finally, we note that, at his October 1998 hearing, the 
veteran raised a claim for service connection for a 
psychiatric disorder, which the Board referred to the RO for 
adjudication.  In a March 2004 rating action, the RO denied 
service connection for a psychiatric disorder, including a 
mood disorder secondary to a medical condition.  The claims 
file does not reflect that the veteran perfected his appeal 
as to that matter, and it is therefore not properly before 
the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

As noted above, in April 1999, the Board remanded the 
veteran's claims to the RO for further evidentiary 
development.  Upon review of the current record, it appears 
that some of the requested development has not been 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  
That precedent emphasized that, where the remand orders of 
the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Id.

Specifically, in its April 1999 remand, the Board requested 
that the RO refer the veteran's case to a VA medical 
specialist in the area of diseases of the gastrointestinal 
system, e.g., a gastroenterologist, who was to be requested 
to review the record and render an opinion as to the 
likelihood that the veteran's colitis had its onset during 
service.  The examiner was also requested to comment on 
disabilities commonly associated with colitis, and whether 
the veteran's claimed secondary disorders were among those 
disorders commonly linked colitis.  The examiner was 
requested to provide a rationale for any opinions expressed.  
However, in a brief statement dated in March 2004, a VA 
physician said that, upon reviewing the veteran's medical 
records, there was insufficient data for her to determine the 
precise date of onset of his ulcerative colitis.  She noted 
the absence of abnormalities when the veteran was examined at 
separation in 1958, but did not address the remainder of the 
Board's detailed inquiry, or provide any rationale for her 
opinion.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran essentially contends that the symptoms that were 
eventually diagnosed to be colitis, after service, began 
during service.  Therefore, he maintains that service 
connection for colitis/duodentitis is warranted.

The veteran's service medical records reflect no 
gastrointestinal complaints.  Post-service records include a 
February 1995 letter from B.R., M.D., a physician who 
apparently had treated the veteran since service.  Dr. R 
indicated that he treated the veteran shortly after the 
veteran's service discharge (in November 1958) for chronic 
diarrhea, pain in the lower left quadrant, and persistent 
heartburn.  Dr. R wrote that the veteran had reported that 
these symptoms began while the veteran was still in service.  
Dr. R explained that, over the course of several years, the 
veteran's condition deteriorated and, in 1963, he diagnosed 
the veteran as having colitis.  He appears to suggest that 
the symptoms for which he saw the veteran shortly after 
service, and which the veteran reported having complained of 
during service, were related to the colitis with which he was 
ultimately diagnosed.

Dr. R apparently died in 1995, and the veteran's attempts to 
obtain his own records from Dr. R's estate were unsuccessful.  
The veteran reported, however, that, after Dr. R died, he was 
treated by D.M.F., M.D.  In this regard, the Board also 
observes that, in March 1996, Dr. F prepared a statement on 
behalf of the veteran.  This statement reveals that Dr. F 
first saw the veteran in 1994, and that the veteran informed 
Dr. F that he had developed gastrointestinal symptoms while 
in the service.  Dr. F wrote that, in his opinion, the 
veteran "most likely developed ulcerative colitis during his 
time in the Armed Services and had this condition at that 
time . . . ."

Another private physician, L.F., M.D., wrote, in November 
1998, that he "believed [the veteran's] colitis began during 
his military service."  This conclusion also appears to have 
been based upon the history the veteran provided to the 
effect that his symptoms had begun at that time.

As noted above, in April 1999, the Board remanded the 
veteran's case, in large measure to enable a medical 
specialist to the review the records and render an opinion 
regarding the etiology of the veteran's claimed colitis and 
other claimed disorders, based upon a thorough overview of 
the documented medical history.  However, the March 2004 VA 
opinion does not fully address the Board's directive.  

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court set 
forth in Stegall v. West, supra.  The RO is advised that, 
where the remand orders of the Board are not complied with, 
the Court has emphasized that the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Id.

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
authority.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for 
the disorders at issue since February 2004.  
The RO should then request all additional 
pertinent medical records from these medical 
providers, if not already associated with 
the claims file.

3.	Then, the RO should refer the claims file, 
including any records obtained as a result 
of the development requested in paragraph 2, 
above, to a VA physician who is 
knowledgeable in the field of diseases of 
the gastrointestinal system.  In the event 
it is considered that an examination of the 
veteran is necessary, that should be 
arranged.  (A) This physician should be 
asked to review the medical record and 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
currently diagnosed colitis had its onset 
during military service, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  (B) The 
medical specialist should also be asked to 
comment upon those disabilities that are 
commonly related to colitis, and in 
particular whether migratory rheumatoid 
arthritis, cervical spondylosis, loss of 
spinal bone mass, cataracts, nerve 
deterioration, elbow necrosis, and cardiac 
disabilities are among those disorders 
usually linked to the disability and/or its 
treatment.  (C) The examiner is particularly 
requested to address the opinions express in 
Dr. R's February 1995 written statement.  A 
complete rationale should be provided for 
all opinions offered.  The veteran's claims 
file must be made available to the examiner 
in conjunction with the examination, and the 
examination report should indicate whether 
the veteran's medical records were reviewed.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
colitis/duodentitis and his claims for 
service connection for migratory rheumatoid 
arthritis, cervical spondylosis, loss of 
spinal bone mass, left eye cataract, nerve 
deterioration in both arms, necrosis of the 
elbow and a cardiac disorder, all claimed as 
due to, or as a consequence of, colitis.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claims, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the March 2004 SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


